DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “wherein the cathode comprises a plurality of conductive branches arranged to form a converging side and a diverging side, and the converging side of the cathode is connected to the junction so as to be connected to the fuse link,” as recited in claim 1. 
Claims 2-18 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
Claim 19 is allowed as being linking claim to the allowed independent base claim 1.
Claim 20 is also allowed as being dependent of the allowed linking claim 19.   
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (US 6,510,032), Kuno et al. (US 2005/0224910), Kothandaraman et al. (US 2006/0108662), Nowak et al. (US 2007/0029576), Kim et al. (US 2007/0284693), Ker et al. (US 2008/0258255), Kim et al. (US 2009/0001506), Hwang et al. (US 2009/0206978), Kim (US 2009/0231900), Chen (US 2009/0243032), Huang et al. (US 2009/0267723), Kim et al. (US 2009/0302417), Wu et al. (US 2011/0101493), Chen (US 2012/0154102), Kurz et al. (US . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
March 8, 2022